Exhibit 10.1
WASTE MANAGEMENT, INC.
2009 STOCK INCENTIVE PLAN
     1. Purpose of the Plan. The Waste Management, Inc. 2009 Stock Incentive
Plan (the “Plan”), is intended to advance the best interests of the Company, its
Subsidiaries and Affiliates by providing certain Employees and Non-Employee
Directors of the Company, its Subsidiaries and Affiliates with additional
incentives through the grant of Options, Stock Awards, Stock Appreciation Rights
and Cash Awards, thereby increasing the personal stake of such Non-Employee
Directors and Employees in the continued success and growth of the Company.
     2. Definitions. As used herein, the terms set forth below shall have the
following respective meanings:
     “Affiliate” means any person or entity which directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with the Company.
     “Award” means the grant of any Option, SAR, Stock Award, Cash Award or
Dividend Equivalents, whether granted singly, in combination or in tandem, to a
Participant pursuant to such applicable terms, conditions and limitations
(including treatment as a Performance Share Award) as the Committee may
establish in order to fulfill the objectives of the Plan.
     “Award Agreement” means a written agreement between the Company and a
Participant setting forth the terms, conditions and limitations applicable to an
Award.
     “Board” means the Board of Directors of the Company.
     “Cash Award” means an Award denominated in cash.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Committee” means the Compensation Committee of the Board or such other
committee of the Board as is designated by the Board to administer the Plan.
     “Common Stock” means common stock of the Company, par value $.01 per share.
     “Company” means Waste Management, Inc., a Delaware corporation.
     “Deferred Stock Unit” means a phantom share unit with a value equal to one
share of Common Stock (as determined by the Committee).
     “Dividend Equivalents” means an amount equal to all dividends and other
distributions (or the economic equivalent thereof) that are payable by the
Company on one share of Common Stock to stockholders of record, which, in the
discretion of the Committee, may be awarded (a) in connection with any Award
under the Plan while such Award is outstanding or otherwise subject to a
Restriction Period and on a like number of shares of Common Stock under such
Award or (b) singly.
     “Effective Date” means the first date upon which the Plan has been approved
both (a) by the Board and (b) by a majority of the votes cast at a duly held
stockholders’ meeting at which the requisite quorum of outstanding voting stock
of the Company is, either in person or by proxy, present and voting on the Plan.
     “Employee” means (a) an employee of the Company or any of its Subsidiaries
or Affiliates and (b) an individual (i) who has agreed to become an employee of
the Company or any of its Subsidiaries or Affiliates (ii) and who is expected to
become such an employee within the six-month period immediately following the
acceptance of an offer of employment, and (iii) who actually becomes so employed
within the period described in clause (ii) hereof.
     “Exchange Act” means the Securities and Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



     “Fair Market Value” of a share of Common Stock means, as of a particular
date, (a) if shares of Common Stock are listed on a national securities
exchange, the average of the highest and lowest sales price per share of such
Common Stock on the consolidated transaction reporting system for the principal
national securities exchange on which shares of Common Stock are listed on that
date, or, if there shall have been no such sale so reported on that date, on the
last preceding date on which such a sale was so reported, (b) if shares of
Common Stock are not so listed but are quoted by The Nasdaq Stock Market, Inc.,
the average of the highest and lowest sales price per share of Common Stock
reported on the consolidated transaction reporting system for The Nasdaq Stock
Market, Inc., or, if there shall have been no such sale so reported on that
date, on the last preceding date on which such a sale was so reported, or, at
the discretion of the Committee, the price prevailing as quoted by The Nasdaq
Stock Market, Inc. at the time of exercise, (c) if the Common Stock is not so
listed or quoted, the average of the closing bid and asked price on that date,
or, if there are no quotations available for such date, on the last preceding
date on which such quotations are available, as reported by The Nasdaq Stock
Market, Inc., or, if not reported by The Nasdaq Stock Market, Inc., by the
National Quotation Bureau Incorporated or (d) if shares of Common Stock are not
publicly traded, the most recent value determined by an independent appraiser
appointed by the Company for such purpose.
     “Grant Date” means the date an Award is granted to a Participant pursuant
to the Plan as determined by the Committee. The Grant Date for any Award granted
pursuant to the substitution provision of Section 9(d) will be the Grant Date of
the original award.
     “Grant Price” means the price at which a Participant may exercise his or
her right to receive cash or Common Stock, as applicable, under the terms of an
Option or SAR.
     “Non-Employee Director” means an individual serving as a member of the
Board who is not an Employee.
     “Non-Qualified Performance Share Award” means a grant of Stock Units made
pursuant to this Plan to a Participant who is an Employee that is subject to the
attainment of one or more Performance Goals and otherwise satisfies the
requirements of Section 7(a)(v)(A), but does not satisfy the requirements of
Section 7(a)(v)(B).
     “Option” means a right to purchase a specified number of shares of Common
Stock at a specified Grant Price, which is not intended to comply with the
requirements of Section 422 of the Code.
     “Participant” means an Employee or Director to whom an Award has been
granted under this Plan.
     “Performance Share Award” means either a Qualified Performance Share Award
or a Non-Qualified Performance Share Award.
     “Performance Goal” means one or more standards established by the
Committee, to determine in whole or in part whether a Performance Share Award
shall be earned.
     “Plan” has the meaning assigned in Section 1.
     “Pool Limit” has the meaning assigned in Section 4(a).
     “Prior Plan” means the Waste Management, Inc. 2004 Stock Incentive Plan.
     “Qualified Performance Share Award” means a grant of Stock Units made
pursuant to this Plan to a Participant who is an Employee that is subject to the
attainment of one or more Performance Goals and otherwise satisfies the
requirements of Section 7(a)(v)(B).
     “Restricted Stock” means any Common Stock that is restricted as to
transferability and subject to forfeiture provisions.

 



--------------------------------------------------------------------------------



 



     “Restriction Period” means a period of time (a) beginning as of the Grant
Date of an Award of Restricted Stock and ending as of the date upon which the
Common Stock subject to such Award is no longer restricted or subject to
forfeiture provisions or (b) beginning as of the Grant Date of an Award of Stock
Units, a Cash Award or a Performance Share Award, as the case may be, and ending
with respect to all or part of an Award when such Award, or part thereof, is
vested.
     “Stock Appreciation Right” or “SAR” means a right to receive a payment, in
cash or Common Stock, equal to the excess of the Fair Market Value or other
specified valuation of a specified number of shares of Common Stock on the date
the right is exercised over a specified Grant Price, in each case as determined
by the Committee.
     “Stock Award” means an Award in the form of shares of Common Stock or units
denominated in shares of Common Stock, including an award of Restricted Stock,
Performance Share Award or Stock Units.
     “Stock Based Awards Limitations” has the meaning assigned in
Section 7(b)(iii).
     “Stock Unit” means a phantom share unit equal to the value of one share of
Common Stock (as determined by the Committee), which, in the discretion of the
Committee, may be restricted and subject to forfeiture provisions.
     “Subsidiary” means (a) in the case of a corporation, any corporation of
which the Company directly or indirectly owns shares representing more than 50%
of the combined voting power of the shares of all classes or series of capital
stock of such corporation which have the right to vote generally on matters
submitted to a vote of the stockholders of such corporation and (b) in the case
of a partnership or other business entity not organized as a corporation, any
such business entity of which the Company directly or indirectly owns 50% or
more of the voting, capital or profits interests (whether in the form of
partnership interests, membership interests or otherwise).
     3. Eligibility.
     Employees eligible for the grant of Awards under this Plan are those
selected by the Committee who hold positions of responsibility and whose
performance, in the judgment of the Committee, can have a significant effect on
the success of the Company, its Subsidiaries and Affiliates. Non-Employee
Directors eligible for the grant of Awards are those that may be designated by
the Board.
     4. Common Stock Available for Awards.
     (a) Subject to the provisions of Section 4(b) and Section 14 hereof, the
number of shares of Common Stock available for Awards shall be 18,824,494, an
amount equal to the shares of Common Stock which were available for future
issuance of Awards under the Prior Plan as of March 11, 2009, plus an amount
equal to any shares of Common Stock that may subsequently become available under
the Prior Plan (collectively, the “Pool Limit”); provided, however, that in no
event will more than 26,231,388 shares be issued under the Plan in settlement of
Awards.
     (b) The number of shares of Common Stock that are the subject of Awards
under this Plan, and the number of shares of Common Stock that are subject to
outstanding awards under the Prior Plan, that are forfeited or terminated,
expire unexercised, are settled in cash in lieu of Common Stock or in a manner
such that all or some of the shares covered by an Award are not issued to a
Participant or are exchanged for Awards that do not involve Common Stock, shall
again immediately become available for Awards hereunder. If the Grant Price or
other purchase price of any Award other than a SAR granted under the Plan or the
Prior Plan is satisfied by tendering shares of Common Stock to the Company, or
if the tax withholding obligation resulting from the settlement of any such
Award is satisfied by tendering or withholding shares of Common Stock, only the
number of shares of Common Stock issued net of the shares of Common Stock
tendered or withheld shall be deemed delivered for purposes of determining usage
of shares against the maximum number of shares of Common Stock available for
delivery under the Plan or any sublimit set forth above. If the Grant Price or
other purchase price of an Option under the Plan or the Prior Plans is satisfied
by a payment

 



--------------------------------------------------------------------------------



 



of cash to the Company by the Participant or by or for the account of a
Participant, any shares purchased by the Company with such cash proceeds shall
immediately be added to the shares available for future Awards. Shares of Common
Stock delivered under the Prior Plan or the Plan as an Award or in settlement of
an Award issued or made (i) upon the assumption, substitution, conversion or
replacement of outstanding awards under a plan or arrangement of an entity
acquired in a merger or other acquisition or (ii) as a post-transaction grant
under such a plan or arrangement of an acquired entity shall not reduce or be
counted against the maximum number of shares of Common Stock available for
delivery under the Plan, to the extent that the exemption for transactions in
connection with mergers and acquisitions from the stockholder approval
requirements of the New York Stock Exchange for equity compensation plans
applies. Deferred Stock Units granted at the Employee or Non-Employee Director’s
election as payment in lieu of cash incentives otherwise earned and payable to
an employee or director under another plan or arrangement shall not count
against the Pool Limit. The Committee may from time to time adopt and observe
such rules and procedures concerning the counting of shares against the Plan
maximum or any sublimit as it may deem appropriate, including rules more
restrictive than those set forth above to the extent necessary to satisfy the
requirements of any national stock exchange on which the Common Stock is listed
or any applicable regulatory requirement. The Board and the appropriate officers
of the Company shall from time to time take whatever actions are necessary to
file any required documents with governmental authorities, stock exchanges and
transaction reporting systems to ensure that shares of Common Stock are
available for issuance pursuant to Awards.
     5. Administration.
     (a) This Plan shall be administered by the Committee except as otherwise
provided herein.
     (b) Subject to the provisions hereof, the Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof. The Committee shall also have full
and exclusive power to interpret this Plan and to adopt such rules, regulations
and guidelines for carrying out this Plan as it may deem necessary or proper,
all of which powers shall be exercised in the best interests of the Company and
in keeping with the objectives of this Plan. The Committee may, in its
discretion, provide for the extension of the exercisability of an Award,
accelerate the vesting or exercisability of an Award, eliminate or make less
restrictive any restrictions applicable to an Award, waive any restriction or
other provision of this Plan (insofar as such provision relates to Awards) or an
Award or otherwise amend or modify an Award in any manner that is either (i) not
adverse to the Participant to whom such Award was granted or (ii) consented to
by such Participant; provided that no such extension may result in term for an
Option or an SAR that extends more than 10 years from the Grant Date.
Notwithstanding anything herein to the contrary, Options or Stock Appreciation
Rights granted under the Plan will not be repriced, replaced, or regranted
through cancellation or by decreasing the exercise price of a previously granted
Option or Stock Appreciation Right except as expressly provided by the
adjustment provisions of Section 14. The Committee may correct any defect or
supply any omission or reconcile any inconsistency in this Plan or in any Award
in the manner and to the extent the Committee deems necessary or desirable to
further the Plan purposes. Any decision of the Committee in the interpretation
and administration of this Plan shall lie within its sole and absolute
discretion and shall be final, conclusive and binding on all parties concerned.
     (c) In accordance with the Company’s Corporate Governance Guidelines,
compensation of Non-Employee Directors is recommended by the Company’s
Nominating & Governance Committee and approved by the Board. Therefore, with
respect to any Awards granted to Non-Employee Directors, the Committee’s
authority as provided in this Plan shall be solely to carry out or otherwise
take such actions as necessary to effect the grants of Awards as approved by the
Board and communicated to the Compensation Committee as payable or issuable to
Non-Employee Directors.
     (d) No member of the Committee or any Employee or committee of the Company
to whom the Committee has delegated authority in accordance with the provisions
of Section 6 of this Plan shall be liable for anything done or omitted to be
done by him or her, by any member of the Committee or

 



--------------------------------------------------------------------------------



 



by any Employee of the Company in connection with the performance of any duties
under this Plan, except for his or her own willful misconduct or as expressly
provided by statute.
     6. Delegation of Authority. Following the authorization of a pool of cash
or shares of Common Stock to be available for Awards, the Committee may delegate
any or all of its power and duties under the Plan to the Chief Executive Officer
and/or one or more other committees that it shall appoint, pursuant to such
conditions or limitations as the Committee may establish; provided, however,
that the Committee shall not delegate its authority to (a) amend or modify the
Plan pursuant to Section 12 or (b) act on matters affecting any Participant who
is subject to (i) the reporting requirements of Section 16(a) of the Exchange
Act, or (ii) the liability provisions of Section 16(b) of the Exchange Act.
     7. Awards.
     (a) The Committee shall determine the type or types of Awards to be made
under this Plan and shall designate from time to time the Employees and
Non-Employee Directors who are to be the recipients of such Awards. Each Award
may, in the discretion of the Committee, be embodied in an Award Agreement,
which shall contain such terms, conditions and limitations as shall be
determined by the Committee in its sole discretion and, if required by the
Committee, shall be signed by the Participant to whom the Award is made. Awards
may consist of those listed in this Section 7(a) and may be granted singly, in
combination or in tandem. All or part of an Award may be subject to conditions
established by the Committee, which may include, but are not limited to,
continuous service with the Company, its Subsidiaries or Affiliates, achievement
of specific business objectives, increases in specified indices, attainment of
specified growth rates and other comparable measurements of performance. Upon
separation of employment or affiliation with the Company, its Subsidiaries or
Affiliates, a Participant’s unexercised, deferred, unvested or unpaid Awards, if
any, shall be treated as set forth in the applicable Award Agreement or as
otherwise specified by the Committee.
     (i) Option. An Award may be in the form of an Option. The Grant Price of an
Option shall be determined by the Committee but shall not be less than 100% of
the Fair Market Value of the Common Stock subject to such Option on the Grant
Date. The term of the Option shall extend no more than 10 years after the Grant
Date. Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any Options awarded to Employees pursuant to this Plan, including
the Grant Price, minimum vesting, the number of shares subject to the Option and
the date or dates upon which they become exercisable, shall be determined by the
Committee.
     (ii) Stock Appreciation Rights. An Award may be in the form of a SAR. SARs
may be granted in tandem with an Option or other Award, either at the time of
grant or by later amendment thereto, or on a freestanding basis not related to
any other Award. The Grant Price of a SAR shall be determined by the Committee
but shall not be less than the Fair Market Value of the Common Stock subject to
such SAR on the Grant Date or the Grant Price of a tandem Option to which such
SAR relates. The holder of a tandem SAR may elect to exercise either the Option
or the SAR, but not both. The exercise period for a SAR shall extend no more
than 10 years after the Grant Date. Subject to the foregoing provisions, the
terms, conditions and limitations applicable to any SARs awarded to Participants
pursuant to this Plan, including the Grant Price, the term of any SARs and the
date or dates upon which they become exercisable, shall be determined by the
Committee.
     (iii) Stock Award. An Award may be in the form of a Stock Award. The terms,
conditions and limitations applicable to any Stock Awards granted pursuant to
this Plan shall be determined by the Committee and set forth in an Award
Agreement. Stock Units or shares of Restricted Stock granted under this Section
will vest no sooner than one-third on each of the first three anniversaries of
the Grant Date. Notwithstanding the above, a newly hired Employee may, upon
commencement of employment with the Company or any Subsidiary or Affiliate, be
immediately vested in any Stock Award made to replace forfeited awards from a
prior employer. Furthermore, the Committee may provide for earlier vesting of
any Stock Award

 



--------------------------------------------------------------------------------



 



upon a Participant’s termination of employment by reason of retirement or
disability, each as determined by the Committee, or termination of employment
due to death. Stock Awards granted as Performance Share Awards are governed by
Section 7(a)(v) below.
     (iv) Cash Award. An Award may be in the form of a Cash Award. The terms,
conditions and limitations applicable to any Cash Awards granted pursuant to
this Plan shall be determined by the Committee. Cash Awards intended to qualify
as performance-based compensation under Section 162(m) of the Code shall be
subject to the same terms and conditions as described in (a)(v)(B), Qualified
Performance Share Awards, of this Section 7.
     (v) Performance Share Award. Without limiting the type or number of Awards
that may be made under the other provisions of this Plan, an Employee may be
granted a Performance Share Award. The terms, conditions and limitations
applicable to any Performance Share Awards granted to Participants pursuant to
this Plan shall be determined by the Committee; provided that any Performance
Share Award shall have a minimum Restriction Period of one year from the Grant
Date unless the Committee provides for earlier vesting upon a termination of
employment by reason of retirement or disability, each as determined by the
Committee, or termination of employment due to death. The Committee shall set
Performance Goals in its discretion which, depending on the extent to which they
are met, will determine the number of Performance Share Awards that may be paid
out to the Participant. As described below, there are two possible forms of
Performance Share Awards under this Plan: Non-Qualified Performance Share Awards
and Qualified Performance Share Awards.
     (A) Nonqualified Performance Share Awards. Performance Share Awards granted
to Employees that are not intended to qualify as qualified performance-based
compensation under Section 162(m) of the Code shall be based on achievement of
such goals and be subject to such terms, conditions and restrictions as the
Committee or its delegate shall determine.
     (B) Qualified Performance Share Awards. Performance Share Awards granted to
Employees under the Plan that are intended to qualify as qualified
performance-based compensation under Section 162(m) of the Code shall be paid,
vested or otherwise deliverable solely on account of the attainment of one or
more pre-established, objective Performance Goals established by the Committee
prior to the earlier to occur of (1) 90 days after the commencement of the
period of service to which the Performance Goal relates and (2) the lapse of 25%
of the period of service (as scheduled in good faith at the time the goal is
established), and in any event while the outcome is substantially uncertain. The
period over which a Performance Goal is measured shall be no less than 1 year
and no more than 5 years. A Performance Goal is objective if a third party
having knowledge of the relevant facts could determine whether the goal is met.
Such a Performance Goal may be based on one or more business criteria that apply
to the Employee, one or more business units or divisions of the Company or the
applicable sector, or the Company as a whole, and if so desired by the
Committee, by comparison with a peer group of companies. A Performance Goal may
include one or more of the following: revenue growth; earnings before interest,
taxes, depreciation and amortization (“EBITDA”); earnings before interest, taxes
and amortization (“EBITA”); operating income; net operating income after tax;
pre-tax or after-tax income; cash flow; cash flow per share; net earnings;
earnings per share; return on equity; return on capital employed; return on
assets; economic value added (or an equivalent metric); share price performance;
total stockholder return; improvement in or attainment of expense levels;
improvement in or attainment of working capital levels; or debt reduction.
     Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
measuring a Performance Goal, the

 



--------------------------------------------------------------------------------



 



Committee may exclude certain extraordinary, unusual or non-recurring items,
provided that such exclusions are stated by the Committee at the time the
Performance Goals are determined. In interpreting Plan provisions applicable to
Qualified Performance Share Awards, it is the intent of the Plan to conform with
the standards of Section 162(m) of the Code and Treasury Regulation
§1.162-27(e)(2)(i), as to grants to those Employees whose compensation is, or is
likely to be, subject to Section 162(m) of the Code, and the Committee in
establishing such goals and interpreting the Plan shall be guided by such
provisions. Prior to the payment of any compensation based on the achievement of
Performance Goals for Qualified Performance Share Awards, the Committee must
certify in writing that applicable Performance Goals and any of the material
terms thereof were, in fact, satisfied. Subject to the foregoing provisions, the
terms, conditions and limitations applicable to any Qualified Performance Share
Awards made pursuant to this Plan shall be determined by the Committee.
     (b) Notwithstanding anything to the contrary contained in this Plan, the
following limitations shall apply to the following type of Awards made
hereunder:
     (i) no Participant who is an Employee as of the Effective Date may be
granted, during any calendar year, Awards consisting of Options or SARs that are
exercisable for, or otherwise relate to, in the aggregate, more than 1 million
shares of Common Stock;
     (ii) no Participant who becomes an Employee subsequent to the Effective
Date may be granted, during any calendar year, Awards consisting of Options or
SARs that are exercisable for, or otherwise relate to, in the aggregate, more
than 1.5 million shares of Common Stock;
     (iii) no Participant may be granted, during any calendar year, Stock Awards
covering or relating to more than 300,000 shares of Common Stock (the limitation
set forth in this clause (iii), together with the limitation set forth in clause
(i) and clause (ii) above, being hereinafter collectively referred to as the
“Stock Based Awards Limitations”); and
     (iv) no Participant may be granted Cash Awards that are intended to
constitute performance-based awards subject to Section 7(a)(v)(B) having a
maximum payment value in any calendar year in excess of $5 million.
     8. Non-United States Participants. The Committee may grant awards to
persons outside the United States under such terms and conditions as may, in the
judgment of the Committee, be necessary or advisable to comply with the laws of
the applicable foreign jurisdictions and, to that end, may establish sub-plans,
modified option exercise procedures and other terms and procedures.
Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate the Exchange Act, the Code, any
securities law, any governing statute, or any other applicable law.
     9. Payment of Awards.
     (a) General. Payment made to a Participant pursuant to an Award may be made
in the form of cash or Common Stock, or a combination thereof, and may include
such restrictions as the Committee shall determine, including, in the case of
Common Stock, restrictions on transfer and forfeiture provisions. In the event
that shares of Restricted Stock are to be issued at the beginning of the
Restriction Period, the certificates evidencing such shares (to the extent that
such shares are so evidenced) shall contain appropriate legends and restrictions
that describe the terms and conditions of the restrictions applicable thereto.
In the event that shares of Common Stock are to be issued at the end of the
Restriction Period, the right to receive such shares shall be evidenced by entry
in a bookkeeping account or in such other manner as the Committee may determine.
     (b) Deferral. With the approval of the Committee, amounts payable in
respect of Awards may be deferred and paid either in the form of installments or
as a lump-sum payment in the form of cash or Common Stock. The Committee may
permit selected Participants to elect to defer payments of some or all types of
Awards or any other compensation otherwise payable by the Company in accordance
with procedures established by the Committee and may provide that such deferred

 



--------------------------------------------------------------------------------



 



compensation may be payable in shares of Common Stock. Any deferred payment
pursuant to an Award, whether elected by the Participant or specified by the
Award Agreement or the terms of the Award or by the Committee, may be forfeited
if and to the extent that the Award Agreement or the terms of the Award so
provide. Amounts payable in respect of Stock Awards may be deferred in
accordance with the provisions of the Waste Management, Inc. 409A Deferral
Savings Plan.
     (c) Dividends. Rights to dividends or Dividend Equivalents may be granted
singly or extended to and made part of any Award subject to such terms,
conditions and restrictions as the Committee may establish. As determined by the
Committee, Dividend Equivalents may be (i) paid to Participants currently,
(ii) deferred, and (iii) subject to the same vesting as the Award to which the
Dividend Equivalents relate, if applicable. Where Dividend Equivalents are
deferred or subject to vesting, the Committee may permit for, or require, the
conversion of Dividend Equivalents into Deferred Stock Units. Deferred Stock
Units arising from such a conversion of Dividend Equivalents that is at election
of the Employee or Non-Employee Director shall not count against the Pool Limit.
Deferred Stock Units arising from a conversion of Dividend Equivalents that is
required by the Committee will count against the Pool Limit.
     (d) Substitution of Awards. Subject to Sections 5, 12 and 14, at the
discretion of the Committee, a Participant who is an Employee may be offered an
election to substitute an Award for another Award or Awards of the same or
different type. The Grant Date for any Award granted pursuant to the
substitution provisions of this Section 9(d) will have the Grant Date of the
original Award.
     (e) Cash-out of Awards. At the discretion of the Committee, an Award that
is an Option or SAR may be settled by a cash payment equal to the difference
between the Fair Market Value per share of Common Stock on the date of exercise
and the Grant Price of the Award, multiplied by the number of shares with
respect to which the Award is exercised.
     10. Option Exercise. The Grant Price shall be paid in full at the time of
exercise in cash or, if permitted by the Committee and elected by the optionee,
the optionee may purchase such shares by means of tendering Common Stock or
surrendering another Award valued at Fair Market Value on the date of exercise,
or any combination thereof. The Committee shall determine acceptable methods and
requirements for Participants to tender Common Stock or other Awards. The
Committee may provide for procedures to permit the exercise or purchase of such
Awards by use of the proceeds to be received from the sale of Common Stock
issuable pursuant to an Award. The Committee may adopt additional rules and
procedures regarding the exercise of Options from time to time, provided that
such rules and procedures are not inconsistent with the provisions of this
Section 10.
     An optionee desiring to pay the Grant Price of an Option by tendering
Common Stock using the method of attestation may, subject to any such conditions
and in compliance with any such procedures as the Committee may adopt, do so by
attesting to the ownership of Common Stock of the requisite value in which case
the Company shall issue or otherwise deliver to the optionee upon such exercise
a number of shares of Common Stock subject to the Option equal to the result
obtained by dividing (a) the excess of the aggregate Fair Market Value of the
shares of Common Stock subject to the Option for which the Option (or portion
thereof) is being exercised over the Grant Price payable in respect of such
exercise by (b) the Fair Market Value per share of Common Stock subject to the
Option, and the optionee may retain the shares of Common Stock the ownership of
which is attested.
     11. Taxes. The Company or its designated third party administrator shall
have the right to deduct applicable taxes from any Award payment and withhold,
at the time of delivery or vesting of cash or shares of Common Stock under this
Plan, an appropriate amount of cash or number of shares of Common Stock or a
combination thereof for payment of taxes or other amounts required by law or to
take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for withholding of such taxes. The Committee may also
permit withholding to be satisfied by the transfer to the Company of shares of
Common Stock theretofore owned by the holder of the Award with respect to which
withholding is required. If shares of Common Stock are used to satisfy tax
withholding, such shares shall be valued based on the Fair Market Value when the
tax withholding is required to be made.

 



--------------------------------------------------------------------------------



 



     12. Amendment, Modification, Suspension or Termination of the Plan. The
Committee may amend, modify, suspend or terminate this Plan for the purpose of
meeting or addressing any changes in legal requirements or for any other purpose
permitted by law, except that (a) no amendment or alteration that would
adversely affect the rights of any Participant under any Award previously
granted to such Participant shall be made without the consent of such
Participant and (b) no amendment or alteration shall be effective prior to its
approval by the stockholders of the Company to the extent such approval is
required by applicable legal requirements or the requirements of the securities
exchange on which the Company’s stock is listed. Notwithstanding anything herein
to the contrary, Options and SARs granted under the Plan will not be repriced,
replaced, or regranted through cancellation or by decreasing the exercise price
of a previously granted Option or SAR except as expressly provided by the
adjustment provisions of Section 14.
     13. Assignability. Unless otherwise determined by the Committee, no Award
or any other benefit under this Plan shall be assignable or otherwise
transferable except by will, by beneficiary designation or the laws of descent
and distribution or pursuant to a qualified domestic relations order as defined
by the Code or Title I of the Employee Retirement Income Securities Act, or the
rules thereunder. In the event that a beneficiary designation conflicts with an
assignment by will, the beneficiary designation will prevail. The Committee may
prescribe and include in applicable Award Agreements or the terms of the Award
other restrictions on transfer. Any attempted assignment of an Award or any
other benefit under this Plan in violation of this Section 13 shall be null and
void.
     14. Adjustments.
     (a) The existence of outstanding Awards shall not affect in any manner the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
capital stock of the Company or its business or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock (whether or not such issue is prior to, on a parity with or junior to the
existing Common Stock) or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding of any kind, whether or not of a character similar
to that of the acts or proceedings enumerated above.
     (b) In the event of any subdivision or consolidation of outstanding shares
of Common Stock, declaration of a dividend payable in shares of Common Stock or
a special dividend payable in cash or other stock split, or spin-off then
(i) the number of shares of Common Stock reserved under this Plan and available
for grant pursuant to specific types of Awards as described in Section 4,
(ii) the number of shares of Common Stock covered by outstanding Awards,
(iii) the Grant Price or other price in respect of such Awards, (iv) the
appropriate Fair Market Value and other price determinations for such Awards,
and (v) the share limitations described in Section 7(b) shall each be
proportionately adjusted by the Committee as appropriate to reflect such
transaction. In the event of any other recapitalization or capital
reorganization of the Company, any consolidation or merger of the Company with
another corporation or entity, the adoption by the Company of any plan of
exchange affecting Common Stock or any distribution to holders of Common Stock
of securities or property (other than normal cash dividends or dividends payable
in Common Stock), the Committee shall make appropriate adjustments to (x) the
number of shares of Common Stock reserved under this Plan and (y)(i) the number
of shares of Common Stock covered by Awards, (ii) the Grant Price or other price
in respect of such Awards, (iii) the appropriate Fair Market Value and other
price determinations for such Awards, and (iv) the Stock Based Awards
Limitations to reflect such transaction; provided that such adjustments shall
only be such as are necessary to maintain the proportionate interest of the
holders of the Awards and preserve, without increasing, the value of such
Awards. In the event of a corporate merger, consolidation, reorganization or
liquidation of the Company, or the sale of all or substantially all of the
Company’s assets or common stock, the Board shall be authorized (x) subject to
the provisions of Section 4 above, to assume under the Plan previously granted
compensatory awards, or to substitute new Awards for previously granted
compensatory awards, including Awards, as part of such adjustment; (y) to cancel
Awards that are Options or SARs and give the Participants who are the holders of
such Awards notice and opportunity to exercise for 30 days prior to such
cancellation; or (z) to cancel any such Awards and to deliver to the
Participants cash in an amount that the Board shall determine in its sole
discretion is

 



--------------------------------------------------------------------------------



 



equal to the fair market value of such Awards on the date of such event, which
in the case of Options or SARs shall be the excess of the Fair Market Value of
Common Stock on such date over the exercise or strike price of such Award.
     15. Restrictions. Common Stock or other forms of payment with respect to
any Award will be issued as soon as practicable following attainment of a right
to payment; provided, however, that no Common Stock or other form of payment
shall be issued with respect to any Award unless the Company shall be satisfied
based on the advice of its counsel that such issuance will be in compliance with
applicable federal and state securities laws. Certificates evidencing shares of
Common Stock delivered under this Plan (to the extent that such shares are so
evidenced) may be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any securities exchange
or transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation and any applicable federal or state
securities law. The Committee may cause a legend or legends to be placed upon
such certificates (if any) to make appropriate reference to such restrictions.
     16. Unfunded Plan. This Plan shall be unfunded. Although bookkeeping
accounts may be established with respect to Participants under this Plan, any
such accounts shall be used merely as a bookkeeping convenience, including
bookkeeping accounts established by a third party administrator retained by the
Company to administer the Plan. The Company shall not be required to segregate
any assets for purposes of this Plan or Awards hereunder, nor shall the Company,
the Board or the Committee be deemed to be a trustee of any benefit to be
granted under this Plan. Any liability or obligation of the Company to any
Participant with respect to an Award under this Plan shall be based solely upon
any contractual obligations that may be created by this Plan and any Award
Agreement or the terms of the Award, and no such liability or obligation of the
Company shall be deemed to be secured by any pledge or other encumbrance on any
property of the Company. Neither the Company nor the Board nor the Committee
shall be required to give any security or bond for the performance of any
obligation that may be created by this Plan.
     17. Effect on Prior Plan. From and after the Effective Date of the Plan, no
further awards or grants will be made under the Prior Plan. The Prior Plan will,
however, continue in existence and operation following the Effective Date with
respect to awards or grants outstanding under the Prior Plan. From and after the
Effective Date, shares available for issuance under the Prior Plan will be
subject to provisions of Section 4 of this Plan. The Prior Plan is hereby
amended as necessary to effect the provisions of Section 4 of this Plan.
     18. Section 409A Compliance. Notwithstanding anything in this Plan to the
contrary, if any Plan provision or Award under the Plan would result in the
imposition of an additional tax under Section 409A the Code and related
regulations and Treasury pronouncements (“Section 409A”), that Plan provision or
Award will be reformed to avoid imposition of the applicable tax and no action
taken to comply with Section 409A shall be deemed to adversely affect the
Participant’s rights to an Award. All elections to defer, distributions, and
other aspects of the Plan shall be made in accordance with and shall comply with
Section 409A, as amended, and any regulations and other guidance thereunder.
     19. Rights as a Stockholder. A Participant will not have any rights as a
stockholder with respect to any share covered by any Award until such
Participant has become the stockholder of record of such share.
     20. Right to Employment. Nothing in the Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company to terminate any
Participant’s employment or other service relationship at any time, nor confer
upon any Participant any right to continue in the capacity in which he or she is
employed or otherwise serves the Company.
     21. Successors. All obligations of the Company under the Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 



--------------------------------------------------------------------------------



 



     22. Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Texas.
     23. Effectiveness and Term. The Plan shall be effective on the Effective
Date and shall terminate, except with respect to Awards then outstanding, on the
earlier of (a) the termination of the Plan in accordance with Section 12,
(b) the date when no more shares are available for issuance under the Plan or
(c) the tenth anniversary of the Effective Date. This Plan has been adopted by
the Board subject to stockholder approval. Notwithstanding any terms herein to
the contrary, the Plan and any benefits granted hereunder will be null and void
if stockholder approval is not obtained at the next annual meeting of
stockholders.

 